105 F.3d 649
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Stanley Bobby DANIELS, Defendant-Appellant.
No. 96-4202.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 19, 1996.Decided:  Jan. 6, 1997.

James K. Bredar, Federal Public Defender, Joseph A. Balter, Assistant Federal Public Defender, Baltimore, Maryland, for Appellant.
Lynne A. Battaglia, United States Attorney, Patricia A. Smith, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Stanley Bobby Daniels escaped from the Federal Prison Camp in Cumberland, Maryland, on August 25, 1995, and was sentenced to an additional eighteen months imprisonment.  He appeals his sentence, contending that the district court erred in denying him a four-level reduction for escape from a non-secure facility similar to a community corrections center under USSG § 2P1.1(b)(3).*  We affirm.


2
A four-level reduction in offense level should be given "if the defendant escaped from the non-secure custody of a community corrections center, community treatment center, 'half-way house,' or similar facility."  USSG § 2P1.1(b)(3).  We have previously agreed with other circuits, however, that federal prison camps are not facilities which are similar to community corrections centers, community treatment centers, or halfway houses.  See United States v. Sarno, 24 F.3d 618, 623, n. 4 (4th Cir.1994);  see also United States v. Stalbaum, 63 F.3d 537, 540 (7th Cir.1995);  United States v. McCullough, 53 F.3d 164, 164-65 (6th Cir.1995);  United States v. Cisneros-Garcia, 14 F.3d 41, 42 (10th Cir.1994);  United States v. Tapia, 981 F.2d 1194, 1197-98 (11th Cir.), cert. denied, 508 U.S. 979 (1993);  United States v. Shaw, 979 F.2d 41, 45 (5th Cir.1992).


3
The sentence is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.



*
 United States Sentencing Commission, Guidelines Manual (Nov.1995)